Citation Nr: 0910766	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-28 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 
1970.  He was awarded the Purple Heart Medal and the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Togus, 
Maine.  The Board notes that during the appeal process the 
claims folder was transferred to the Detroit, Michigan RO.

In June 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

This matter was previously before the Board in November 2007 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration. 

As noted in the November 2007 Board remand, the veteran 
withdrew a previously perfected appeal for a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) in a statement received in September 
2005.  The Board also notes that the veteran appears to be 
making a new claim of entitlement to a TDIU as he has noted 
an inability to work in his substantive appeal, received in 
August 2006, and in testimony at the June 2007 Travel Board 
hearing.  As this new TDIU claim has not been adjudicated by 
the RO, and as such, has not been perfected for appellate 
consideration, the Board refers it to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran is appealing an initial rating of 30 percent for 
post traumatic stress disorder (PTSD).  In a November 2007 
remand, the Board indicated that further development was 
required under VA's duty to assist.  Specifically, the Board 
indicated that VA must contact the Veteran and request him to 
identify and complete a Form 21-4142, authorization and 
consent to release information, for Dr. S.L., whom the 
Veteran contended had treated him for PTSD.  The Board 
further noted that, upon authorization or medical release, 
the AOJ should request and associate with the claims file, 
the Veteran's treatment reports.  A completed Form 21-4142 
for Dr. S.L. is associated with the claims folder; however, 
the claims folder does not reflect that the AOJ requested any 
treatment reports from Dr. S.L.

The Board is obligated by law to ensure that the AOJ complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the AOJ is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance. See Stegall 
v. West, 11 Vet. App. 268 (1998).  As noted above, the claims 
folder does not reflect that the AOJ substantially complied 
with the Board's directives set forth in November 2007.

In addition, the Board notes that a temporary claims folder 
may exist.  If a temporary claims folder exists, it should be 
associated with the Veteran's permanent claims folder 
volumes.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request and associate 
with the claims file, any Veteran's 
treatment reports from Dr. S.L.  If a more 
recent authorization for release of 
information is needed, such should be 
obtained from the appellant.  If no such 
records are available, the claims folder 
must indicate this fact.  Also, notify the 
Veteran that he may obtain the evidence 
himself and send it to VA.

2.  AOJ should determine if a temporary 
claims folder exists.  If so, the AOJ 
should associate it with the Veteran's 
permanent claims folder volumes.

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to an initial rating 
in excess of 30 percent for PTSD, to 
include consideration of staged ratings, 
with consideration of all additional 
evidence received since issuance of the 
most recent supplemental statement of the 
case in October 2008.  If the benefit 
sought is not granted, issue a 
Supplemental Statement of the Case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




